ORDER
PER CURIAM.
Salome Anne Engle (Engle) appeals from the order entered by the Missouri Labor and Industrial Relations Commission (Commission) affirming the decision of the Appeals Tribunal of the Division of Employment Security (Appeals Tribunal) denying her claim for unemployment benefits. Engle contends the Commission erred in affirming the decision of the Appeals Tribunal because she did not voluntarily leave her employment, rather she was terminated by CompreHealth, Inc. (CompreHealth) upon taking work as an independent contractor. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).